Citation Nr: 0118204	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, post traumatic and post surgery, currently 
rated as 30 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a back disability 
secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from January 1974 to July 
1974.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from August and October 1999 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, MI (RO), which denied the benefits sought 
on appeal.

A review of the record reveals that the claim for secondary 
service connection for a  back disorder was denied by the RO 
in an August 24, 1999 rating decision.  In a VA Form 646 
dated August 18, 2000, the veteran's representative contested 
the August 1999 rating decision with respect to, inter alia, 
the veteran's back.  The Board finds that the 
representative's arguments contained in the August 2000 VA 
Form 646 constitute a notice of disagreement (NOD), as to the 
August 1999 rating decision on that issue.  However, the RO 
has not yet issued a statement of the case (SOC) concerning 
the veteran's back claim.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (an NOD confers jurisdiction on the Board, 
and the next stop is for the RO to issue an SOC on the denial 
of the claim).


FINDINGS OF FACT

1.  The veteran's right knee osteoarthritis, post traumatic 
and post surgery (hereinafter, "right knee") is not 
productive of nonunion of the tibia and fibula.

2.  The veteran's right knee is productive of slight 
limitation of extension, but not extension limitation to 30 
degrees.

3.  The veteran's right knee is productive of slight 
limitation of flexion, but not flexion limitation to 60 
degrees.

4.  The veteran's right knee is not productive of severe 
lateral instability or any subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right knee osteoarthritis post traumatic and post surgery, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic 
Code 5299-5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds, with respect to right knee, 
that all relevant facts have been properly and sufficiently 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In this 
regard, the Board notes that the veteran has been afforded a 
VA examination in connection with his claim.  The veteran's 
VA medical records have also been obtained and associated 
with the claims file.  Upon denial of the veteran's claim in 
August 1999, a Statement of the Case was sent to the veteran 
with regards to his left and right knee claims that explained 
the bases of denial and set forth the evidence necessary to 
substantiate those claims. Upon the submission of additional 
evidence, the veteran was sent a Supplemental Statement of 
the Case in April of 2000.  Also, on behalf of the veteran, 
the veteran's representative has submitted a written brief on 
appeal addressing the veteran's contentions and claims.  
Under these circumstances, the Board finds that the VA's duty 
to assist has been satisfied, that that this case is ready 
for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  However, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based upon the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, 
unstable or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, a rating decision of November 1997 denied the 
veteran's right knee claim.  However, a March 1999 rating 
decision then granted the veteran service connection for 
osteoarthritis of the right knee, post traumatic and post 
surgery, assigning a 30 percent disability evaluation 
effective June 1997.  The RO's evaluation resulted from a 
November 1998 VA examination showing limitation of motion 
with pain beyond 120 degrees flexion, guarding and joint 
tenderness, osteoarthritis, post surgical changes, and 
subjective complaints of increased limitation of motion, 
pain, and swelling during flare-ups.  April 1998 VA 
outpatient records indicated the veteran had persistent right 
knee pain, used a cane, and was engaged in physical therapy.  
Range of motion was 10 to 120 degrees with pain throughout, 
and there was a 10-degree flexion contracture.  Records of 
March 1998 indicated swelling of the right knee, quad 
atrophy, and catching with full extension.  Oaklawn Hospital 
records from 1997 indicated the veteran had an antalgic gait 
with a right knee that was obviously distorted and diseased.

A ratings decision of August 1999 denied the veteran's 
request for an increased rating based upon the additional 
evidence of the veteran's service medical records and a June 
1999 VA examination.  The RO determined that an evaluation 
above 30 percent was not warranted because the veteran's 
right knee was not fused, and evidenced no malunion and loose 
motion.  After submission of VA x-ray results dated April and 
December 1998, an October 1999 rating decision again denied 
the veteran's increased rating claim.  The RO found that 
these results pre-dated the x-ray findings determined in the 
Veteran's more-recent June 1999 examination.  As such, the RO 
stated these results were essentially historical and provided 
no basis upon which to grant an increase in the veteran's 
right knee disability evaluation.

VA medical center progress notes dated November 1998 to March 
2000 have been associated with the claims file since the RO's 
last rating decision.  An October 1998 record indicates that 
the veteran was to be evaluated for knee replacement.  A 
November 1998 record indicates that the veteran suffered from 
degenerative arthritis and had a definite list when walking.  
A June 1999 record indicates the patient stated his pain in 
his right knee as 10 on a scale of 1 to 10, with 10 being the 
worst pain.  An August 1999 record indicates the veteran used 
a brace to walk.  A December 1999 record indicates that the 
veteran has crepitation of the right knee, but no pedal edema 
or calf or thigh tenderness.

VA outpatient reports dated March 1998 to December 1999 have 
also been added to the claims file since the RO's last rating 
decision.  An April 1998 record shows the veteran had range 
of motion of 10 to 120 degrees (with pain), and right knee 
flexion contraction of 10 degrees. The veteran's right knee 
also had multiple incisions which were well-healed.  There 
was patella-femoral grind.  The veteran complained of 
persistent pain, and stated he used a cane.  An August 1998 
record shows the veteran complaining of right knee pain and 
constant "twitching."  An October 1998 record stated the 
veteran used crutches to help him walk.  A December 1998 
record again shows the veteran complaining of constant pain 
and it is noted that the veteran stated use of a knee brace 
did not help.  Examination revealed ligament instability, 
positive Drawer sign.  There was no effusion or locking, and 
the veteran was negative on straight leg raise.  There was 
moderate medial narrowing, and the veteran's gait was 
severely antalgic.  A January 1999 record indicates that 
veteran had severe degenerative joint disease of the right 
knee. 

Though the veteran's June 1999 VA examination was among the 
evidence considered in the RO's August 1999 decision, as its 
results are significant in the formulation of this opinion, 
they will be summarized herein.  At this examination, the 
veteran stated that his right knee was painful most of the 
time, with increased stiffness and pain during cold weather.  
The examiner noted no use of crutches, brace, or cane.  
Physical examination revealed range of motion in the right 
knee of 5 to 125, with pain beyond 125 degrees.  The right 
knee objectively evidenced a slight bowing, weakness and 
tenderness, but no edema, effusion, instability, or abnormal 
movement or guarding.  The examiner did note evidence of 
traumatic arthritis.  As a diagnosis, the examiner wrote, 
"alleged injury to the right knee, he has had multiple 
surgical procedures, including ACL repair, followed by three 
arthroscopic procedures.  He has slight bowing of that knee 
at this time, and traumatic arthritis of the knee."

The veteran's right knee osteoarthritis, post traumatic and 
post surgery is currently rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 as 30 percent disabling.  Under 
this section, a 30 percent evaluation is assigned where there 
is malunion of the tibia and fibula with marked knee or ankle 
disability.  The next higher rating of 40 percent is assigned 
where there is nonunion of the tibia and fibula with loose 
motion, requiring a brace.  Though the evidence reveals the 
veteran has used several forms of assistance in helping him 
walk (including a knee brace) the record contains no evidence 
of non-union of the tibia and fibula.  Without such evidence, 
the veteran is not entitled to an increase to a 40 percent 
rating under Diagnostic Code 5256.

38 C.F.R. § Diagnostic Code 5257 addresses the issues of 
subluxation and lateral instability of the knee.  Under this 
Code, a 30 percent evaluation is assigned where there exists 
recurrent subluxation or lateral instability that is severe.  
This 30 percent represents the maximum evaluation assignable 
under Diagnostic Code 5257.  A VA treatment record of 
December 1998 revealed ligament instability and positive 
Drawer sign.  However, this instability was apparently of 
such a degree that in the veteran's subsequent examination in 
June 1999, the examiner found that the veteran had no 
instability of the right knee.  Assuming that the veteran 
does experience some instability of the right knee, the 
evidence presented makes clear that such instability is not 
"severe" within the meaning of Diagnostic Code 5257.  
Moreover, the Board notes that the maximum evaluation 
assignable under Diagnostic Code 5257 is 30 percent, the same 
percentage rating the veteran already has been assigned under 
Diagnostic Code 5262.  This being the case, the Board finds 
assignment of an evaluation under Diagnostic Code 5257 is not 
warranted.

The veteran also evidences limitation of motion in the right 
knee, which makes 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 for application.  Regarding range of motion, 
38 C.F.R. § 4.71a, Plate II provides normal range of knee 
motion as being 0 to 140 degrees.  Throughout the veteran's 
course of treatment, he has undergone several range-of-motion 
tests with respect to his right knee.  The test demonstrating 
the most limitation of motion comes from an April 1998 
examination where the veteran's range of motion was found to 
be 10 to 120 degrees.  Under Diagnostic Codes 5260 and 5261, 
the veteran would be entitled to a 10 percent evaluation for 
his limitation of extension, and his limitation of flexion 
would be deemed noncompensable.  The veteran's current 30 
percent rating under Diagnostic Code 5262 exceeds any rating 
currently available to the veteran due to his limitation of 
motion.  In order to achieve 40 percent rating under 
Diagnostic Code 5261, the veteran would need to exhibit 
limitation of extension to 30 degrees, and the highest rating 
available under 5260 for limitation of flexion is a 30 
percent evaluation assignment.  Under these circumstances, an 
evaluation of Diagnostic Codes 5260 and 5261 is not 
warranted.

The veteran's representative also urges application of 
38 C.F.R. § 4.71a, Diagnostic Code 5010 due to the veteran's 
traumatic osteoarthritis.  However, the veteran is already 
rated by analogy on the basis of his osteoarthritis under 
Diagnostic Code 5262.  To also rate the veteran under 
Diagnostic Code 5010 on the basis of his arthritis would 
constitute the prohibited practice of pyramiding.  See 
38 C.F.R. § 4.14.

Having demonstrated that no individual Code applicable to the 
veteran's case can yield him a higher evaluation than his 
current 30 percent rating under Diagnostic Code 5262, the 
Board notes that no combination of these applicable codes can 
achieve a higher rating. In this regard, the Board notes that 
the veteran has demonstrated limitation of extension 
sufficient for a 10 percent evaluation under Diagnostic Code 
5261.  Additionally, the veteran has demonstrated instability 
of the knee.  However, the Board having determined that the 
veteran's instability is not severe, the highest rating 
available to the veteran under Diagnostic Code 5257 would be 
a 20 percent evaluation.  Combining these ratings would again 
yield the veteran no more than a 30 percent rating.

The Board notes that the veteran still has significant use of 
his right knee.  He demonstrates only slight limitation of 
motion, and though the veteran apparently uses a cane to help 
him walk, the veteran can apparently also go without such 
assistance for at least short periods of time, as he 
presented himself at his June 1999 VA examination without any 
sort of device to assist him.  Additionally, the Board notes 
that the range of motion tests reveal the veteran has a wide 
range or right knee motion, with pain on range of motion only 
after 125 degrees.  The veteran also suffers from no edema, 
effusion, abnormal movement or guarding.  Moreover, the Board 
also notes that while the veteran is currently rated as 30 
percent disabled, a 40 percent evaluation is assigned for 
amputation of a lower extremity below the knee that permits a 
prosthesis.  While it is unquestionable that the veteran 
suffers from significant osteoarthritis of the right knee, 
the functional use the veteran currently has is not the 
compensatory equivalent to an amputation below the knee.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  In the veteran's VA records of June 
1999, the veteran stated that his right knee pain was 10 on a 
scale of 1 to 10 where 10 represents the highest amount of 
pain.  The examiner also noted weakness of the right knee.  
However, a December 1998 record indicates that the veteran is 
able to perform a straight leg raise.  The Board also notes 
that in the veteran's VA examination of June 1999, the 
examiner noted that the veteran had pain only after flexion 
of 125 degrees, and there was no guarding motion.  Hence, 
though the Board has considered granting a higher evaluation 
due to pain and/ or weakness in this case, the Board finds, 
given the veteran's current symptomatology, application of a 
higher rating based upon functional loss due to pain is not 
warranted at this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's right 
knee osteoarthritis, post traumatic and post surgery, 
including any effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also applied all pertinent aspects of 38 
C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence is consistent with no more than a 30 percent rating 
for osteoarthritis of the right knee, post traumatic and post 
surgery.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  The Board has considered the benefit of the 
doubt rule in this case, but as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the claim, the rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right knee 
osteoarthritis, post traumatic and post surgery, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.   
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

An evaluation in excess of 30 percent for right knee 
osteoarthritis, post traumatic and post surgery, is denied.


REMAND

As noted in the Introduction to this decision, the Board 
finds that the representative's arguments in the August 2000 
VA Form 646 constitute a notice of disagreement (NOD), as to 
the August 1999 rating decision that denied secondary service 
connection for the veteran's back disorder.  However, the RO 
has not yet issued a statement of the case (SOC) on that 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Addressing the veteran's claim of secondary service 
connection of the left knee, a preliminary review of the 
evidence indicates contrary medical opinions are contained 
within the claims file.  A VA record of December 1999 
contains a written note stating that the veteran had 
degenerative joint disease of the left and right knees, and 
it was the opinion of the signing examiner that the veteran's 
left knee was related to an increase of degenerative joint 
disease in the veteran's right knee.  However, in a VA 
examination dated June 1999, examination of the veteran's 
left knee was performed and yielded an opinion from the 
examiner that the veteran's left knee was clinically normal, 
with no objective evidence for degenerative disease or 
arthritis.  The Board finds that another VA examination of 
the veteran's left knee would be helpful in reaching an 
equitable determination of the veteran's claim.

The Board also notes that there was recently a significant 
change in the law pertaining to veteran's benefits, which 
took place during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed or on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
impact of this new law on the present case has not yet been 
determined.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED so that the following 
actions may be taken:

1.  The veteran and his representative 
should be furnished a statement of the 
case addressing his claim for entitlement 
to service condition for his back 
disorder, as secondary to his service 
connected right knee osteoarthritis, and 
be afforded an opportunity to respond.  

2.  The RO should contact the veteran and 
request he provide the names and 
addresses of all health care providers he 
has seen for treatment of his left knee 
condition since April of 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claim file any 
medical records identified by the veteran 
that have not previously been obtained.

3.  The veteran should be afforded a VA 
examination of his left knee to determine 
the nature and etiology of any current 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to the following: whether 
the veteran suffers from any disorder(s) 
of the left knee, including arthritis, 
and, if so, to what extent such current 
disorder(s) may be causally or 
etiologically linked to the veteran's 
right knee osteoarthritis.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or , in the alternative, the claims 
file, must be made available to the 
examiner for review.

In relation to the veteran's left knee claim, when the 
development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.






		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 



